DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11, 13, 14, 18, 20, 23, 27, 28, 30, 36, 43 and 44  are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-8, 11, 13, 14, 18, 20, 23, 27, 28, 30 drawn to a method of detecting one or more circulating tumor cells, classified in G01N 33/574.

Claims 36, 43 and 44, drawn to a method of detecting and treating non-small-cell lung cancer in a subject, classified in A61K 39/3955.

The inventions are distinct, each from the other because of the following reasons:

Inventions I-II are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the methods as claimed have a materially different design, mode of operation function or effect. Method of detecting circulating tumor cells are distinct from methods of treating non small-cell lung cancer Furthermore, there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


SPECIES ELECTION
This application contains claims directed to the following patentably distinct species of the claimed invention.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

 (i). Group 1 is subject to election of at least one of the disclosed species.
Claim 1 is generic to a plurality of disclosed patentably distinct species of antibodies whereby the antibodies are selected from the group consisting of: anti-FAP antibody and anti-PD-L1 antibody.  The species are independent or distinct because they are structurally different molecules.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

	Examination will begin with the elected species.  As per MPEP 803.02, if the elected species is found to be unpatentable, the provisional election will be given effect and all other claims to species will be withdrawn from consideration.  If the elected species is found to be allowable, the search will be expanded by the Examiner to consider additional species and subgenuses within the generic formula until:
I.                    An art rejection can be made.
II.                  The genus claim is found to lack unity of invention.
III.                The claims have been searched in their entirety.
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).  Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642